DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Response filed on 01/28/22.  Accordingly, claims 1-23 are currently pending.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Karino (2013/0318255) in view of Skerry et al (2015/0089331), both previously cited.
-Regarding claim 1, Karino teaches an apparatus (40) (see figure 5), configurable of comprising: 
a port (being input/output port of (40) coupled to a router (100)) configured to exchange signals with the router; and 
at least one processor ((40) which comprises a CPU “CPU 20”, [0044]) configured to instantiate a virtual switch (200)  (as an operating system) and a hypervisor (50) based on information (being header information (“header information of received packets”, [0076]) included in packets provided by the router (100) in response to the apparatus being connected to the router, 
(each of the virtual switch (200) and the hypervisor (50) being a virtual engine created/instantiated, by a software (“computer program to be executed by the CPU 20, which builds virtual machines (VM)s and a virtual switch on each server 10”, [0043]), for performing an operation of the apparatus when the software  is executed for performing said operation (see [0044, 0045]), and as such, the virtual switch considered here equivalent with the limitation “operating system” and the hypervisor (50) with “hypervisor” since in light of specification, par. [0023] of the instant application, each of an operating system “operating system 255” and a hypervisor “hypervisor 260” is a virtual engine created by software “new software” for performing at least an operation  “resets the whole external processing system 210” when the software is executed for performing said operation),
in such a way that the virtual switch (200) is created/ instantiated by the apparatus to identify the flow of packets (“packets”, [0076]) received from the router (100) on the basis of the information of the received packets and the apparatus being connected to the router, select an action (“action”, [0076]) to be performed on each packet and output the packet to be transmitted to virtual machines (“virtual machines 300”, [0076]), (see “The processor 40 is implemented as a cooperative combination of the afore-mentioned CPU 20, memory 30, virtualization software and flow control program PROG, and has various functions based on the virtual environment. More specifically, the processor 40 includes a hypervisor 50, a virtual switch 200 and at least one virtual machine (virtual server) 300”, [0045]), and  “The virtual switch 200 receives packets from the network adapter 100 or the virtual machines 300. The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets. The flow identification function 210 also selects the action to be performed on each packet, by referring to a flow table TBL which indicates the association of the flow identification information (Key) with the action (Action). The packet switching function 220 processes each packet in accordance with the selected action. Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets. The packet switch function 220 outputs the packets from the output port specified by the action. The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076]), and
in such a way that on the basis of the information of the received packets and the apparatus being connected to the router, the apparatus (40) (as the at least one processor) is configured to create/instantiate the hypervisor (50) for providing communication paths (“communication paths”, [0045]) to transmit the outputted packets from the virtual switch (200) to the virtual machines, (see “The processor 40 is implemented as a cooperative combination of the afore-mentioned CPU 20, memory 30, virtualization software and flow control program PROG, and has various functions based on the virtual environment. More specifically, the processor 40 includes a hypervisor 50, a virtual switch 200 and at least one virtual machine (virtual server) 300. The hypervisor 50 manages the operation of each virtual machine 300 and provides communication paths among the virtual machines 300”, [0045]), 
wherein the at least one processor is configured to generates feedback (indicated by “created filter entries”, [0078]) representative of a processing load (being the received packets) and provides the feedback as a physical signal to the router via the port (see figure 5 and [0078]) in such a way that the feedback is generated by being based on a virtual feedback (“created filter entries”, [0078]), which is generated by the virtual switch, based on static information of the received packets measured by the virtual switch (see “the controller 500 issues a filter table setting instruction to the route switcher 60 of the virtual switch 200 to modify the settings of the filter tables FILT of the network adapter 100.  This allows dynamically enabling/disenabling the application of the NIC-offloading to a desired flow”, [0101], “the controller 500 refers to the statistical information STAT received from the switch 400 and applies NIC-offloading or switch-offloading to desired flows depending on the necessity”, [0103]), “The enabling/disenabling of the NIC-offloading may be performed by the virtual switch 200, instead of being directly done by the controller 500”, [0108], “The virtual switch 200 includes a route switcher 60 which controls the enabling/disenabling of the NIC-offloading.  The route switcher 60 determines the enabling/disenabling of the NIC-offload based on the above-described information, referring to statistic information measured by the virtual switch 200 itself”, [0108]).
Karino does not teach a feature that the at least one processor is configured to implement a user plane layer that generates the feedback and provides the feedback to the router via the port, as claimed.
In analogous art, Skerry et al teaches that a virtual-to-physical interface (112) can be used to transform a virtual input to a physical output for further processing in a physical environment, or a physical input to a virtual output for further processing in a virtual environment (see figure 2a and [0020]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Karino and Skerry et al to arrive at the claimed feature in such a way that since Karino is silent on how the feedback is formed by being based on the virtual feedback, in the apparatus, the at least one processor would comprise a virtual-to-physical interface implemented to generate the feedback by transforming the virtual feedback into the feedback as a physical signal and provide the feedback to the router via the port.  One skilled in the art would have been motivated to make such a combination in order to facilitate , via using the virtual-to-physical interface (as taught by  Skerry et al), the at least one processor to provide the feedback as a physical  signal to the router via the port, (the virtual-to-physical interface considered here equivalent with the limitation “user plane layer” and here after called so).
-Regarding claim 3, Karino in view of Skerry et al teaches that the user plane layer can be configured to generate the feedback and provide the feedback in response to the processing load exceeding at least one threshold, in such a way that the virtual switch can generate the feedback in response to the processing load exceeding at least one threshold, e.g., in response to the throughput of the processing load, as a static information of the received packet measured by the virtual switch,  higher than a threshold (“predetermine threshold”, [0103] of Karino) to enable an NIC-offloading at the router by transmitting to the router the feedback for updating a routing table ((FILT1), figure 6 of Karino) at the router in order to suppress a traffic concentration on the virtual switch, (see [0058, 0078, 0101, 0108] of Karino), wherein the user plane layer facilitates the virtual switch to provide the feedback as a physical feedback to the router via the port.
-Regarding claim 4, Karino in view of Skerry et al teaches that the at least one processor is configured to instantiate at least one virtual machine (e.g.,  a virtual machine ((300), figure 5 of Karino) using the operating system (being the virtual switch) and the hypervisor in response to receiving a command (being a header of a received packet, see [0045, 0076] of Karino) from the router that indicates a type of the at least one virtual machine and resources to be allocated to the at least one virtual machine, in such a way that the command indicates which particular virtual machine the received packet is intended to be routed to for being further processed, wherein each 3virtual machine is associated with a particular type of virtual machine (indicated by particular applications run on the virtual machine (see [0045]) and a particular resource (being resource of the hypervisor used for managing the operations of the virtual machine, (see [0045] of Karino); or in another word, the command indicates a type of the virtual machine (indicated by the particular applications run on the virtual machine) and resources to be allocated to the at least one virtual machine (indicated by (being the resource of the hypervisor used for managing the operations of the virtual machine).
-Regarding claim 5, Karino in view Skerry et al teaches that the at least one processor is configured to receive, via the virtual switch, a packet comprising control information (“header information”, [0076] of Karino) for the at least one virtual machine (as an intended destination of a received packet flow) via an emulated interface (comprising the port and the user plane layer) that is local to the router, (see [0076] of Karino).
-Regarding claim 6, Karino in view Skerry et al teaches that the control information comprises commands (“header information”, [0076] of Karino) to access or control state associated with the at least one virtual machine,  (see “The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets.  The flow identification function 210 also selects the action to be performed on each packet, by referring to a flow table TBL which indicates the association of the flow identification information (Key) with the action (Action).  The packet switching function 220 processes each packet in accordance with the selected action.  Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets.  The packet switch function 220 outputs the packets from the output port specified by the action.  The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076] of Karino).
-Regarding claim 7, Karino in view of Skerry et al teaches that flow control (“header information”, [0076])  for packets received by the at least one processor via the port is performed by a routing table (“filter tables FILT”, [0101] of Karino) of  the router based on the feedback representative of the processing load, (see [0076, 0078, 0101, 0108] of Karino).
-Regarding claim 8, as similar to claim 3, Karino in view of Skerry et al teaches that the flow control can be performed for packets received via at least one user plane interface with the router to maintain a quality of service (QoS) associated with the packets, e.g., to maintain a high throughput of the packets, (see [0058, 0078, 0101, 0108] of Karino). 
-Regarding claim  9, as for claim 1, Karino in view of Skerry et al teaches that the at least one processor comprises a plurality of processor cores, and wherein at least one of the plurality of processor cores (being the user plane layer, as taught by (112), figure 1 of Skerry et al) is allocated to input/output (I/O) operations associated with the signals exchanged with the router (see “a network adaptor or Network Interface Controller (NIC) 117 that facilitates communication between virtual-to-physical network interface 112 and a physical Ethernet switch 118”, [0020] of Skerry et al), at least one of the plurality of processor cores (being the virtual switch in association with the CPU) is allocated to scheduling/routing  operations for packets received from the router, and at least one of the plurality of processor cores (being the hypervisor in association with the CPU) is allocated to performing general-purpose operations (being management on operations of the virtual machines) on the packets received from the router, (see “the virtualization software includes a computer program to be executed by the CPU 20, which builds virtual machines (VMs) and a virtual switch on each server 10”, [0044], “The packet switching function 220 processes each packet in accordance with the selected action.  Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets.  The packet switch function 220 outputs the packets from the output port specified by the action.  The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076]” and “The hypervisor 50 manages the operation of each virtual machine 300 and provides communication paths among the virtual machines 300”, [0045] of Karino).
-Regarding claim 20, Karino teaches a method, performed by an  apparatus (40) (see figure 5), the method comprising: 
exchanging signals between a processing system (40) and a router  (100) via a port (being input/output port of (40) coupled to the router) implemented in the processing system; 
instantiating, via a CPU “CPU 20”, [0044])  at the processing system, an operating system (e.g., a virtual switch (200)) and a hypervisor (50) based on information(“header information”, [0076]) of packets provided by the router in response to the apparatus being connected to the router, 
(each of the virtual switch (200) and the hypervisor (50) being a virtual engine created/instantiated, by a software (“computer program to be executed by the CPU 20, which builds virtual machines (VM)s and a virtual switch on each server 10”, [0043]), for performing an operation of the apparatus when the software  is executed for performing said operation (see [0044, 0045]), and as such, the virtual switch considered here equivalent with the limitation “operating system” and the hypervisor (50) with “hypervisor” since in light of specification, par. [0023] of the instant application, each of an operating system “operating system 255” and a hypervisor “hypervisor 260” is a virtual engine created by software “new software” for performing at least an operation  “resets the whole external processing system 210” when the software is executed for performing said operation),
in such a way that the virtual switch (200) is created/ instantiated by the apparatus to identify the flow of packets (“packets”, [0076]) received from the router (100) on the basis of the information of the received packets and the apparatus being connected to the router, select an action (“action”, [0076]) to be performed on each packet and output the packet to be transmitted to virtual machines (“virtual machines 300”, [0076]), (see “The processor 40 is implemented as a cooperative combination of the afore-mentioned CPU 20, memory 30, virtualization software and flow control program PROG, and has various functions based on the virtual environment. More specifically, the processor 40 includes a hypervisor 50, a virtual switch 200 and at least one virtual machine (virtual server) 300”, [0045]), and  “The virtual switch 200 receives packets from the network adapter 100 or the virtual machines 300. The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets. The flow identification function 210 also selects the action to be performed on each packet, by referring to a flow table TBL which indicates the association of the flow identification information (Key) with the action (Action). The packet switching function 220 processes each packet in accordance with the selected action. Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets. The packet switch function 220 outputs the packets from the output port specified by the action. The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076]), and
in such a way that on the basis of the information of the received packets and the apparatus being connected to the router, the apparatus (40) (as the at least one processor) is configured to create/instantiate the hypervisor (50) for providing communication paths (“communication paths”, [0045]) to transmit the outputted packets from the virtual switch (200) to the virtual machines, (see “The processor 40 is implemented as a cooperative combination of the afore-mentioned CPU 20, memory 30, virtualization software and flow control program PROG, and has various functions based on the virtual environment. More specifically, the processor 40 includes a hypervisor 50, a virtual switch 200 and at least one virtual machine (virtual server) 300. The hypervisor 50 manages the operation of each virtual machine 300 and provides communication paths among the virtual machines 300”, [0045]), 
wherein the at least one processor is configured to generates feedback (indicated by “created filter entries”, [0078]) representative of a processing load (being the received packets) and provides the feedback as physical feedback to the router via the port (see figure 5 and [0078]) in such a way that the feedback is generated by being based on a virtual feedback “created filter entries”, [0078]) , which is generated by the virtual switch, based on static information of the received packets measured by the virtual switch (see “the controller 500 issues a filter table setting instruction to the route switcher 60 of the virtual switch 200 to modify the settings of the filter tables FILT of the network adapter 100.  This allows dynamically enabling/disenabling the application of the NIC-offloading to a desired flow”, [0101], “the controller 500 refers to the statistical information STAT received from the switch 400 and applies NIC-offloading or switch-offloading to desired flows depending on the necessity”, [0103]), “The enabling/disenabling of the NIC-offloading may be performed by the virtual switch 200, instead of being directly done by the controller 500”, [0108], “The virtual switch 200 includes a route switcher 60 which controls the enabling/disenabling of the NIC-offloading.  The route switcher 60 determines the enabling/disenabling of the NIC-offload based on the above-described information, referring to statistic information measured by the virtual switch 200 itself”, [0108]).
Karino does not teach a feature that the method comprises: implementing, at the processing system, a user plane layer that generates feedback and provides the feedback to the router via the port, as claimed.
In analogous art, Skerry et al teaches that  a virtual-to-physical interface (112) can be used to transform a virtual input to a physical output for further processing in a physical environment, or a physical input to a virtual output for further processing in a virtual environment (see figure 2a and [0020]). 
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Karino and Skerry et al to arrive at the claimed feature in such a way that since Karion is silent on how the feedback is formed by being based on the virtual feedback, in the method, the at least one processor would be implemented to comprise a virtual-to-physical interface to generate the feedback by transforming the virtual feedback into the feedback as a physical signal and provide the feedback to the router via the port.  One skilled in the art would have been motivated to make such a combination in order to facilitate, via using the virtual-to-physical interface (as taught by Skerry et al), the at least one processor to provide the feedback as a physical signal to the router via the port, (the virtual-to-physical interface considered here equivalent with the limitation “user plane layer” and here after called so).
-Regarding claim 22, Karino teaches an apparatus (40) (see figure 5) performing a method, the apparatus comprising: 
at least one processor (comprising (“CPU 20”, [0044])); and at least one memory (“main memory 30”, [0044]) including computer program code (‘virtualization software and a flow control program PROG”, [0044]); the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform the method, (see [0044, 0045]), the method comprising
exchanging signals between a processing system (40) and a router  (100) via a port (being input/output port of (40) coupled to the router) implemented in the processing system; 
instantiating, via a CPU (“CPU 20”, [0044])  at the processing system, an operating system (e.g., a virtual switch (200)) and a hypervisor(50)  based on information (“header information”, [0076]) of packets provided by the router in response to the apparatus being connected to the router,
 (each of the virtual switch (200) and the hypervisor (50) being a virtual engine created/instantiated, by a software (“computer program to be executed by the CPU 20, which builds virtual machines (VM)s and a virtual switch on each server 10”, [0043]), for performing an operation of the apparatus when the software  is executed for performing said operation (see [0044, 0045]), and as such, the virtual switch considered here equivalent with the limitation “operating system” and the hypervisor (50) with “hypervisor” since in light of specification, par. [0023] of the instant application, each of an operating system “operating system 255” and a hypervisor “hypervisor 260” is a virtual engine created by software “new software” for performing at least an operation  “resets the whole external processing system 210” when the software is executed for performing said operation),
in such a way that the virtual switch (200) is created/ instantiated by the apparatus to identify the flow of packets (“packets”, [0076]) received from the router (100) on the basis of the information of the received packets and the apparatus being connected to the router, select an action (“action”, [0076]) to be performed on each packet and output the packet to be transmitted to virtual machines (“virtual machines 300”, [0076]), (see “The processor 40 is implemented as a cooperative combination of the afore-mentioned CPU 20, memory 30, virtualization software and flow control program PROG, and has various functions based on the virtual environment. More specifically, the processor 40 includes a hypervisor 50, a virtual switch 200 and at least one virtual machine (virtual server) 300”, [0045]), and  “The virtual switch 200 receives packets from the network adapter 100 or the virtual machines 300. The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets. The flow identification function 210 also selects the action to be performed on each packet, by referring to a flow table TBL which indicates the association of the flow identification information (Key) with the action (Action). The packet switching function 220 processes each packet in accordance with the selected action. Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets. The packet switch function 220 outputs the packets from the output port specified by the action. The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076]), and
in such a way that on the basis of the information of the received packets and the apparatus being connected to the router, the apparatus (40) (as the at least one processor) is configured to create/instantiate the hypervisor (50) for providing communication paths (“communication paths”, [0045]) to transmit the outputted packets from the virtual switch (200) to the virtual machines, (see “The processor 40 is implemented as a cooperative combination of the afore-mentioned CPU 20, memory 30, virtualization software and flow control program PROG, and has various functions based on the virtual environment. More specifically, the processor 40 includes a hypervisor 50, a virtual switch 200 and at least one virtual machine (virtual server) 300. The hypervisor 50 manages the operation of each virtual machine 300 and provides communication paths among the virtual machines 300”, [0045]), 
wherein the at least one processor is configured to generates feedback (indicated by “created filter entries”, [0078]) representative of a processing load (being the received packets) and provides the feedback as a physical signal to the router via the port (see figure 5 and [0078]) in such a way that the feedback is generated by being based on a virtual feedback (“created filter entries”, [0078]), which is generated by the virtual switch, based on static information of the received packets measured by the virtual switch (see “the controller 500 issues a filter table setting instruction to the route switcher 60 of the virtual switch 200 to modify the settings of the filter tables FILT of the network adapter 100.  This allows dynamically enabling/disenabling the application of the NIC-offloading to a desired flow”, [0101], “the controller 500 refers to the statistical information STAT received from the switch 400 and applies NIC-offloading or switch-offloading to desired flows depending on the necessity”, [0103]), “The enabling/disenabling of the NIC-offloading may be performed by the virtual switch 200, instead of being directly done by the controller 500”, [0108], “The virtual switch 200 includes a route switcher 60 which controls the enabling/disenabling of the NIC-offloading.  The route switcher 60 determines the enabling/disenabling of the NIC-offload based on the above-described information, referring to statistic information measured by the virtual switch 200 itself”, [0108]).
Karino does not teach a feature that the method comprises: implementing, at the processing system, a user plane layer that generates feedback and provides the feedback to the router via the port, as claimed.
In analogous art, Skerry et al teaches that  a virtual-to-physical interface (112) can be used to transform a virtual input to a physical output for further processing in a physical environment, or a physical input to a virtual output for further processing in a virtual environment (see figure 2a and [0020]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Karino and Skerry et al to arrive at the claimed feature in such a way that since Karion is silent on how the feedback is formed by being based on the virtual feedback, in the method, the at least one processor would be implemented to comprise a virtual-to-physical interface to generate the feedback by transforming the virtual feedback into the feedback as a physical signal and provide the feedback to the router via the port. 
  One skilled in the art would have been motivated to make such a combination in order to facilitate, via using the virtual-to-physical interface (as taught by Skerry et al), the at least one processor to provide the signal as a physical feedback to the router via the port, (the virtual-to-physical interface considered here equivalent with the limitation “user plane layer” and here after called so).

Claims 10, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karino in view of Walrand et al (7,046,665) previously cited.
-Regarding claim 10, Karino teaches an apparatus ((100), figure 5), the apparatus comprising: 
a port (being input/output port of (100) coupled to an external processing system (40)) allocated to the external processing system (see figure 5); 
a controller (110, 130) (see figure 6) configured 
to provide, by (110, 101s), to the external processing system via the port, packets including information (“header information”, [0076]), wherein the information represents an operating system (being a virtual switch (200) and a hypervisor (50) (see figure 5) (both being included in the external processing system) in response to the external processing system being connected to the apparatus via the port in such a way that based on, or namely in response to, the apparatus being connected to the external processing system via the port, the virtual switch (200) identifies the flow of the packets (“packets”, [0076]) received from the router (100) on the basis of the “header information” included in the received packets, selects an action (“action”, [0076]) to be performed on each packet and output the packet to be transmitted to virtual machines (“virtual machines 300”, [0076]), (see “The virtual switch 200 receives packets from the network adapter 100 or the virtual machines 300. The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets. The flow identification function 210 also selects the action to be performed on each packet, by referring to a flow table TBL which indicates the association of the flow identification information (Key) with the action (Action). The packet switching function 220 processes each packet in accordance with the selected action. Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets. The packet switch function 220 outputs the packets from the output port specified by the action. The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076]), and the hypervisor (50) correspondingly provides communication paths (“communication paths”, [0045]) to transmit the outputted packets from the virtual switch (200) to the virtual machines, (see “The hypervisor 50 manages the operation of each virtual machine 300 and provides communication paths among the virtual machines 300”, [0045]),
and 
	to receive, from the external processing system via the port, feedback (“created filter entries”, [0078]) indicating a processing load (being the  packets received by the external processing system), in such a way that the feedback is generated by the virtual switch, based on static information of the received packets measured by the virtual switch (see “the controller 500 issues a filter table setting instruction to the route switcher 60 of the virtual switch 200 to modify the settings of the filter tables FILT of the network adapter 100.  This allows dynamically enabling/disenabling the application of the NIC-offloading to a desired flow”, [0101], “the controller 500 refers to the statistical information STAT received from the switch 400 and applies NIC-offloading or switch-offloading to desired flows depending on the necessity”, [0103]), “The enabling/disenabling of the NIC-offloading may be performed by the virtual switch 200, instead of being directly done by the controller 500”, [0108], “The virtual switch 200 includes a route switcher 60 which controls the enabling/disenabling of the NIC-offloading.  The route switcher 60 determines the enabling/disenabling of the NIC-offload based on the above-described information, referring to statistic information measured by the virtual switch 200 itself”, [0108]); and
	a queue (101s) (see figure 6) to hold packets based on the feedback prior to providing the packets to the virtual switch of the external processing system via the port, (see [0049, 0054, 0056, 0058, 0078]).
Karino does not teach a feature that at least one of the packets is discarded based on the feedback, as claimed.
	In analogous art, Walrand et al  teaches that the fullness of data queue (“switch buffer”, col 6, lines 52-53) can be monitored wherein a data packet in the data queue can be discarded/dropped by being based on a monitor result in order to minimize congestion occurred to the data queue, (see col 5, lines 53-59 and col. 6, lines 43-53).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Karino and Walrand et al  to arrive at the claimed feature in such a way that when the packet being held in the queue as based on the feedback, the apparatus would be capable to monitor a fullness of the queue (101s) wherein a data packet in the data queue can be discarded/dropped by being based on a monitor result.  One skilled in the art would have been motivated to make such a combination in order to minimize congestion occurred to the queue. (as taught by Walrand et al)
-Regarding claim 17, Karino in view of Walrand et al  teaches that the apparatus comprises input/output (I/O) module (101s) (see figure 6 of Karino) that implements the queue, and wherein the at least one I/O module holds packets in the queue based upon information (*), (see figure 7 of Karino),  provided by a routing table ((FILT1), figure 6, of Karino) of the apparatus, wherein the routing table, in turn, is formed by being based on the feedback, which is generated in response to a processing load exceeding a threshold,  or namely, the at least one I/O module holds packets in the queue in response to the feedback indicating that the processing load has exceeded the threshold, in such a way that a virtual switch ((200), figure 5 of Karino) can generate the feedback in response to the processing load exceeding the threshold, e.g., in response to the throughput of the processing load, as a static information of the received packet measured by the virtual switch,  higher than the threshold (“predetermine threshold”, [0103] of Karino) to enable an NIC-offloading at the apparatus by transmitting the feedback for updating the routing table at the apparatus in order to suppress a traffic concentration on the virtual switch, (see [0058, 0078, 0101, 0108] of Karino).
-Regarding claim 18, as for claim 17, Karino in view of Walrand et al  teaches that the at least one I/O module performs flow control for packets in the queue based on the feedback representative of the processing load.
-Regarding claim 21, Karino teaches a method, performed by an apparatus ((100), figure 5, the method comprising: 
allocating, via the apparatus,  a port (being input/output port of (100) coupled to an external processing system (40) of a router (being the apparatus) to the external processing system; 
providing, from the router to the external processing system via the port, packets including information (“header information”, [0076]) in response to the external processing system being connected to the apparatus via the port, wherein the information represents an operating system (being a virtual switch (200)  and a hypervisor (50) (see figure 5) (both being included in the external processing system) in response to the external processing system being connected to the apparatus via the port in such a way that based on, or namely in response to, the apparatus being connected to the external processing system via the port, the virtual switch (200) identifies the flow of the packets (“packets”, [0076]) received from the router (100) on the basis of the “header information” included in the received packets, selects an action (“action”, [0076]) to be performed on each packet and output the packet to be transmitted to virtual machines (“virtual machines 300”, [0076]), (see “The virtual switch 200 receives packets from the network adapter 100 or the virtual machines 300. The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets. The flow identification function 210 also selects the action to be performed on each packet, by referring to a flow table TBL which indicates the association of the flow identification information (Key) with the action (Action). The packet switching function 220 processes each packet in accordance with the selected action. Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets. The packet switch function 220 outputs the packets from the output port specified by the action. The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076]), and the hypervisor (50) correspondingly provides communication paths (“communication paths”, [0045]) to transmit the outputted packets from the virtual switch (200) to the virtual machines, (see “The hypervisor 50 manages the operation of each virtual machine 300 and provides communication paths among the virtual machines 300”, [0045]);
receiving, at the router and from the external processing system via the port, feedback (“created filter entries”, [0078])  indicating a processing load (being the  packets received by the external processing system), in such a way that the feedback is generated by the virtual switch, based on static information of the received packets measured by the virtual switch (see “the controller 500 issues a filter table setting instruction to the route switcher 60 of the virtual switch 200 to modify the settings of the filter tables FILT of the network adapter 100.  This allows dynamically enabling/disenabling the application of the NIC-offloading to a desired flow”, [0101], “the controller 500 refers to the statistical information STAT received from the switch 400 and applies NIC-offloading or switch-offloading to desired flows depending on the necessity”, [0103]), “The enabling/disenabling of the NIC-offloading may be performed by the virtual switch 200, instead of being directly done by the controller 500”, [0108], “The virtual switch 200 includes a route switcher 60 which controls the enabling/disenabling of the NIC-offloading.  The route switcher 60 determines the enabling/disenabling of the NIC-offload based on the above-described information, referring to statistic information measured by the virtual switch 200 itself”, [0108]); and
holding packets, via a queue (101s) (see figure 6),  in the queue based on the feedback in the router prior to providing the packets to the external processing system via the port, (see [0049, 0054, 0056, 0058, 0078]).
 Karino does not teach a feature that the method comprises discarding, at the router, at least one of the packets based on the feedback, as claimed.
	In analogous art, Walrand et al  teach that the fullness of a data queue (“switch buffer”, col 6, lines 52-53) can be monitored wherein a data packet in the data queue can be discarded/dropped by being based on a monitor result in order to minimize congestion occurred to the data queue, (see col 5, lines 53-59 and col. 6, lines 43-53).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Karino and Walrand et al  to arrive at the claimed feature in such a way that the apparatus would be capable to monitor a fullness of the queue (101s) wherein a data packet in the data queue can be discarded/dropped by being based on a monitor result.  One skilled in the art would have been motivated to make such a combination in order to minimize congestion occurred to the queue (as taught by Walrand et al)

Claims 11-16, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Karino in view of Walrand et al, and further in view of Skerry et al.
-Regarding claim 11, Karino in view of Walrand et al  teaches that the queue is associated with the external processing system, wherein before the packets is transmitted to the external processing system via the port, the packets are provided by the queue in a virtual environment ((VIRTUAL NIC), figure 6 of Karino).
Karino in view of Walrand et al  does not teach that the apparatus comprises: a physical interface associated with the external processing system, as claimed.
In analogous art, Skerry et al teaches that  a virtual-to-physical interface (112) can be used to transform a virtual input to a physical output for further processing in a physical environment, or a physical input to a virtual output for further processing in a virtual environment (see figure 2a and [0020]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Karino, Walrand et al  and Skerry et al to arrive at the claimed feature in such a way that since Karino in view of Walrand et al is silent on how the packets are formed as a physical signal by being based on the packet virtually provided by the queue, the apparatus would implement a  virtual-to-physical interface to transform the packets provided by the queue to a physical packets for providing them to the external processing system via the port.  One skilled in the art would have been motivated to make such a combination in order to facilitate the apparatus to provide the packets as physical packets to the external processing system via the port, (via using the virtual-to-physical interface, as taught by Skerry et al) (the virtual-to-physical interface considered here equivalent with the limitation “physical interface” and here after called so).
-Regarding claim 12, Karino in view of Walrand et al  and Skerry et al  teaches that the controller is configured to provide a command (being a header of a packet, see [0045, 0076] of Karino) to the external processing system, wherein the command comprises information indicating a type of a virtual machine and resources to be allocated to the virtual machine, in such a way that command indicates to which particular virtual machine the received packet is intended to be routed for being processed, wherein each virtual machine is associated with a particular type of virtual machine (indicated by particular applications run on the virtual machine (see [0045]) and a particular resource (being resource of the hypervisor for managing the operations of the virtual machine, (see [0045] of Karino); or in another word, the command indicating a type of the virtual machine (indicated by the particular applications run on the virtual machine) and resources to be allocated to the at least one virtual machine (indicated by the resource of the hypervisor used for managing the operations of the virtual machine).
-Regarding claim 13, Karino in view of Walrand et al  and Skerry et al  teaches that the external processing system instantiates the virtual machine (e.g.,  a virtual machine ((300), figure 5 of Karino) using the operating system (being the virtual switch) and the hypervisor in response to the controller providing a packet including the command (“header information of the received packet”, [0076] of Karino), in such a way that upon receiving the command, the virtual switch outputs the packet for transmission to the virtual machine, based on the command, (see “The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets.  The flow identification function 210 also selects the action to be performed on each packet, by referring to a flow table TBL which indicates the association of the flow identification information (Key) with the action (Action).  The packet switching function 220 processes each packet in accordance with the selected action.  Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets.  The packet switch function 220 outputs the packets from the output port specified by the action.  The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076] of Karino), wherein upon receiving the packet transmitted from the virtual switch, the hypervisor manages the operation of the virtual machine, (see “The hypervisor 50 manages the operation of each virtual machine 300 and provides communication paths among the virtual machines 300.  The hypervisor 50 may be also referred to as virtual machine monitor (VMM).  The virtual switch 200 relays packets transmitted and received by the virtual machines 300 to and from external entities”, [0045] of Karino).
-Regarding claim 14, Karino in view of Walrand et al  and Skerry et al  teaches that at least one control channel, (being a transmission path (indicated by (“second route pattern”, [0055] of Karino) of packets (intended for the virtual machine) from the physical interface of the apparatus to the virtual switch of the external processing system through the port of the apparatus), for the virtual machine is, through, or namely, mapped to the physical interface to support an emulated local interface (comprising the port and the physical interface) with the external processing system, (for an illustration, such a control path can be a path (“second route pattern”, [0055] of Karino) from the apparatus to the virtual machine via the virtual switch of the external processing system, (see [0055] of Karino), the control path being necessarily through the physical interface and the port to the virtual switch, the physical interface and the port which together are used as input/output interface with the external processing system).
-Regarding claim 15,  Karino in view of Walrand et al  and Skerry et al  teaches that at least one processor (being the apparatus) is configured to generate, via providing,  a packet comprising control information (“header information”, [0076] of Karino) for the virtual machine and provide the control information to the external processing system necessarily via the emulated local interface, (see [0076] of Karino).
-Regarding claim 16, Karino in view of Walrand et al  and Skerry et al  teaches that the control information comprises commands (“header information”, [0076] of Karino) to access associated with the virtual machine, (as the command indicating the virtual machine being an intended destination that the packet is transmitted to), (see “The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets.  The flow identification function 210 also selects the action to be performed on each packet, by referring to a flow table TBL which indicates the association of the flow identification information (Key) with the action (Action).  The packet switching function 220 processes each packet in accordance with the selected action.  Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets.  The packet switch function 220 outputs the packets from the output port specified by the action.  The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076] of Karino).
-Regarding claim 19, Karino in view of Walrand et al  teaches that the I/O module can  perform flow control for packets transmitted to the external processing system to maintain a quality of service (QoS) associated with the packets, e.g., to maintain a high throughput of the packets, wherein the physical signals are generated by being based on virtual packets outputted from a virtual queue ((101s), figure 6 of Karino), (see [0058, 0078, 0101, 0108] of Karino).

But, Karino in view of Walrand et al  does not teach that the I/O module performs flow control for packets transmitted to the external processing system via at least one user plane interface, as claimed.
In analogous art, Skerry et al teaches that  a virtual-to-physical interface (112) can be used to transform a virtual input to a physical output for further processing in a physical environment, or a physical input to a virtual output for further processing in a virtual environment (see figure 2a and [0020]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Karino, Walrand et al  and Skerry et al to arrive at the claimed feature in such a way that since Karino in view of Walrand et al is silent on how the packet provided via the port as physical signals are formed by being based on the virtual packets, 
in performing the flow control for packets, the I/O module would implement a  virtual-to-physical interface to generate the packets by transforming the virtual packets into the packets as physical signals and transmit them to the external processing system. One skilled in the art would have been motivated to make such a combination in order to facilitate, via using the virtual-to-physical interface (as taught by Skerry et al), the I/O module to provide a flow of the packets as physical signals to the external processing system via the port, (the virtual-to-physical interface considered here equivalent with the limitation “user plane interface” and here after called so).
-Regarding claim 23, Karino teaches an apparatus ((100), figure 5) for performing a method, the method comprising: 
allocating, via the apparatus,  a port (being input/output port of (100) coupled to an external processing system (40) of a router (being the apparatus) to the external processing system; 
providing, from the router to the external processing system via the port, packets including information (“header information”, [0076]) in response to the external processing system being connected to the apparatus via the port, wherein the information represents an operating system (being a virtual switch (200)  and a hypervisor (50) (see figure 5) (both being included in the external processing system) in response to the external processing system being connected to the apparatus via the port in such a way that based on, or namely in response to, the apparatus being connected to the external processing system via the port, the virtual switch (200) identifies the flow of the packets (“packets”, [0076]) received from the router (100) on the basis of the “header information” included in the received packets, selects an action (“action”, [0076]) to be performed on each packet and output the packet to be transmitted to virtual machines (“virtual machines 300”, [0076]), (see “The virtual switch 200 receives packets from the network adapter 100 or the virtual machines 300. The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets. The flow identification function 210 also selects the action to be performed on each packet, by referring to a flow table TBL which indicates the association of the flow identification information (Key) with the action (Action). The packet switching function 220 processes each packet in accordance with the selected action. Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets. The packet switch function 220 outputs the packets from the output port specified by the action. The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076]), and the hypervisor (50) correspondingly provides communication paths (“communication paths”, [0045]) to transmit the outputted packets from the virtual switch (200) to the virtual machines, (see “The hypervisor 50 manages the operation of each virtual machine 300 and provides communication paths among the virtual machines 300”, [0045]);
receiving, at the router and from the external processing system via the port, feedback (“created filter entries”, [0078])  indicating a processing load (being the  packets received by the external processing system), in such a way that the feedback is generated by the virtual switch, based on static information of the received packets measured by the virtual switch (see “the controller 500 issues a filter table setting instruction to the route switcher 60 of the virtual switch 200 to modify the settings of the filter tables FILT of the network adapter 100.  This allows dynamically enabling/disenabling the application of the NIC-offloading to a desired flow”, [0101], “the controller 500 refers to the statistical information STAT received from the switch 400 and applies NIC-offloading or switch-offloading to desired flows depending on the necessity”, [0103]), “The enabling/disenabling of the NIC-offloading may be performed by the virtual switch 200, instead of being directly done by the controller 500”, [0108], “The virtual switch 200 includes a route switcher 60 which controls the enabling/disenabling of the NIC-offloading.  The route switcher 60 determines the enabling/disenabling of the NIC-offload based on the above-described information, referring to statistic information measured by the virtual switch 200 itself”, [0108]); and
holding packets, via a queue (101s) (see figure 6),  in the queue based on the feedback in the router prior to providing the packets to the external processing system via the port, (see [0049, 0056, 0058]).
Karino does not teach a feature that the method comprises discarding, at the router, at least one of the packets based on the feedback, as claimed.
	In analogous art, Walrand et al  teach that the fullness of a data queue (“switch buffer”, col 6, lines 52-53) can be monitored wherein a data packet in the data queue can be discarded/dropped by being based on a monitor result in order to minimize congestion occurred to the data queue, (see col 5, lines 53-59 and col. 6, lines 43-53).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Karino and Walrand et al  to arrive at the claimed feature in such a way that when the packet being held in the queue as based on the feedback, that the apparatus would be capable to monitor a fullness of the queue (101s) wherein a data packet in the data queue can be discarded/dropped by being based on a monitor result.  One skilled in the art would have been motivated to make such a combination in order to minimize congestion occurred to the queue (as taught by Walrand et al).
In further comparison with the claim, Karino in view of Walrand et al  does not teach whether the apparatus comprises at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform the method, as claimed.
In analogous art, Skerry et al  teaches that a method can be implemented with at least one processor “one or more core of a multi-core processor” and at least one memory “machine readable medium” storing computer program code “software program”, the stored computer program code, when executed by the at least one processor, causing the method to be realized, (see [0053]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Karino,  Walrand et al and Skerry et al  to arrive at the claimed feature in such a way the apparatus of Karino in view of Walrand et al  would be configured to comprise: at least one processor (as taught by Skerry et al) and at least one memory (as taught by Skerry et al) storing computer program code, the stored computer program code, when executed by the at least one processor, causing the method to be realized.  .  One skilled in the art would have been motivated to make such a combination so that with the implementation, the apparatus would be enhanced with programmability in performing the method. (as taught by Skerry et al)







Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karino in view of Skerry et al, and further in view of Bahadur et al (2013/0322236) previously cited.
-Regarding claim 2, Karino in view of Skerry et al does not teach that the user plane layer is configured to provide the feedback by transmitting an ethernet pause frame via the port, as claimed.
In analogous art, Bahadur et al  teaches that a receiving element (“receiving element”, [0026]) of a link can monitor a congestion status of  data transmission received over the link from a sending element (“sending element”, [0026]), and issue and  sending to the sending element a pause frame (“Ethernet control frame”, [0026]) directing the sending element to pause the data transmission for a specified amount of time in order to reduce or eliminate data congestion if detected, (see [0026]).
Accordingly,  it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Karino, Skerry et al and Bahadur et al   to arrive at the claimed feature in such a way that in the apparatus, the virtual switch would be also capable of monitor a congestion status of the received packets, and issue and providing, via the user plane layer, the feedback by transmitting a pause frame via the port to direct the router to pause a packet transmission to the virtual switch for a specified amount of time if a congestion is detected.  One skilled in the art would have been motivated to make such a combination because by doing so, the detected congestion could be reduced or eliminated, (as taught by Bahadur et al) (the pause frame considered here equivalent with the limitation “Ethernet pause frame”).

Response to Arguments





Applicant's arguments filed 01/28/22 have been fully considered but they are not persuasive. 
-With respect to claim 1, the applicant mainly argues that:
(i) the examiner fails to cite any portion of Karino teaching that the virtual switch 200 of Karino (equated by the examiner to the recited “operating system”) is an operating system;
(ii) the examiner fails to cite any portion of Karino teaching that the “header information of received packets” of Karino (equated by the examiner to the recited “information”)   is provided by the router (100) of Karino (equated by the examiner to the recited “router”)  in response to the apparatus (40) of Karino (equated by the examiner to the recited “apparatus”) being connected to the router;
(iii)  the examiner fails to cite any portion of Karino teaching that the virtual switch (200) of Karino or hypervisor (50) of Karino (equated by the examiner to the recited “hypervisor”) is instantiated; and 
(iv) the examiner fails to cite any portion of Karino teaching the limitation “at least one processor configured to instantiate an operating system and a hypervisor based on information provided by the router in response to the apparatus being connected to the router”.
Regarding part (i), the examiner respectfully disagrees.  Karino teaches that the virtual switch 200 is a virtual engine created/instantiated, by a software (“computer program to be executed by the CPU 20, which builds virtual machines (VM)s and a virtual switch on each server 10”, [0043]), for performing an operation of the apparatus when the software  is executed for performing said operation (see [0044, 0045]), and as such, the virtual switch considered here equivalent with the limitation “operating system” since in light of specification, par. [0023] of the instant application, an operating system “operating system 255” is a virtual engine created by software “new software” for performing at least an operation  “resets the whole external processing system 210” when the software is executed for performing said operation),
Regarding part (ii), the examiner also disagrees.  Karino teaches that the “header information of received packets” is provided to the apparatus via an input/output port of the apparatus based upon, or namely in response to, the apparatus being connected to the router via the input/output port for communication between the apparatus and the router, (see figure 5 of Karino showing that the apparatus (40) is connected/coupled to the router (100) only via the input/output port of the apparatus for communication between the apparatus and the switch, and see “The virtual switch 200 receives packets from the network adapter 100 or the virtual machines 300. The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets”, [0076]).
Regarding part (iii), the examiner also disagrees.  Karino teaches that the virtual switch (200) and the hypervisor (50) are created/built, or namely instantiated, as virtual engines in an virtual environment (represented by (40) of figure 5) for performing functions of the apparatus , (see “The processor 40 is implemented as a cooperative combination of the afore-mentioned CPU 20, memory 30, virtualization software and flow control program PROG, and has various functions based on the virtual environment. More specifically, the processor 40 includes a hypervisor 50, a virtual switch 200 and at least one virtual machine (virtual server) 300”, [0045]),
(each of the virtual switch (200) and the hypervisor (50) being a virtual engine created/instantiated, by a software (“computer program to be executed by the CPU 20, which builds virtual machines (VM)s and a virtual switch on each server 10”, [0043]), for performing an operation of the apparatus when the software  is executed for performing said operation (see [0044, 0045]), and as such, the virtual switch considered here equivalent with the limitation “operating system” and the hypervisor (50) with “hypervisor” since in light of specification, par. [0023] of the instant application, each of an operating system “operating system 255” and a hypervisor “hypervisor 260” is a virtual engine created by software “new software” for performing at least an operation  “resets the whole external processing system 210” when the software is executed for performing said operation),

 Regarding part (iv), the examiner also disagrees.  Referred to figure 5, Karino teaches that  the apparatus (40) (as at least one processor) is configured to instantiate the virtual switch (as an operating system) and a hypervisor (50) based on information (being header information (“header information of received packets”, [0076]) included in packets provided by the router (100) in response to the apparatus being connected to the router 
in such a way that the virtual switch (200) is  instantiated by the apparatus to identify the flow of packets (“packets”, [0076]) received from the router (100) on the basis of the information of he received packets and the apparatus being connected to the router, select an action (“action”, [0076]) to be performed on each packet and output the packet to be transmitted to virtual machines (“virtual machines 300”, [0076]), (see “The processor 40 is implemented as a cooperative combination of the afore-mentioned CPU 20, memory 30, virtualization software and flow control program PROG, and has various functions based on the virtual environment. More specifically, the processor 40 includes a hypervisor 50, a virtual switch 200 and at least one virtual machine (virtual server) 300”, [0045]), and  “The virtual switch 200 receives packets from the network adapter 100 or the virtual machines 300. The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets. The flow identification function 210 also selects the action to be performed on each packet, by referring to a flow table TBL which indicates the association of the flow identification information (Key) with the action (Action). The packet switching function 220 processes each packet in accordance with the selected action. Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets. The packet switch function 220 outputs the packets from the output port specified by the action. The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076]), and
in such a way that on the basis of the information of he received packets and the apparatus being connected to the router, the apparatus (40) (as the at least one processor) is configured to instantiate the hypervisor (50) for providing communication paths (“communication paths”, [0045]) to transmit the outputted packets from the virtual switch (200) to the virtual machines, (see “The processor 40 is implemented as a cooperative combination of the afore-mentioned CPU 20, memory 30, virtualization software and flow control program PROG, and has various functions based on the virtual environment. More specifically, the processor 40 includes a hypervisor 50, a virtual switch 200 and at least one virtual machine (virtual server) 300. The hypervisor 50 manages the operation of each virtual machine 300 and provides communication paths among the virtual machines 300”, [0045]),
(each of the virtual switch (200) and the hypervisor (50) being a virtual engine created/instantiated, by a software (“computer program to be executed by the CPU 20, which builds virtual machines (VM)s and a virtual switch on each server 10”, [0043]), for performing an operation of a device when the software  is executed for performing said operation (see [0044, 0045]), and as such, the virtual switch considered here equivalent with the limitation “operating system” and the hypervisor (50) with “hypervisor” since in light of specification, par. [0023] of the instant application, each of an operating system “operating system 255” and a hypervisor “hypervisor 260” is a virtual engine created by software “new software” for performing at least an operation  “resets the whole external processing system 210” when the software is executed for performing said operation),
-With respect to claim 10, the applicant mainly argues that:
((i) the examiner fails to cite any portion of Karino teaching that a virtual switch ((200), figure 5) (equated by the examiner to the recited “operating system”) is an operating system;
(ii) the examiner fails to cite any portion of Karino teaching that the “header information of received packets” of Karino (equated by the examiner to the recited “information”)   is provided by  a controller ((110, 130), figure 6) (equated by the examiner to the recited “controller”) of an apparatus ((100), figure 5) (equated by the examiner to the recited “apparatus”) to an external processing system ((40), figure 5) (equated by the examiner to the recited “external processing system”)  in response to the external system being connected to the apparatus via a port (being input/output port of (100) coupled the  external processing system;
(iii) ) the examiner fails to cite any portion of Karino teaching that the “header information of received packets” of Karino (equated by the examiner to the recited “information”) represents the virtual switch 200 of Karino (equated by the examiner to the recited “operating system”) and the a hypervisor ((50), figure 5) (equated by the examiner to the recited “hypervisor”); and
(iv) the examiner fails to cite any portion of Karino teaching the limitation “a controller configured to provide, to the external processing system via the port, information representing an operating system and a hypervisor in response to the external processing system being connected to the apparatus via the port”.
Regarding part (i), the examiner respectfully disagrees.  Karino teaches that the virtual switch 200 is a virtual engine created/instantiated, by a software (“computer program to be executed by the CPU 20, which builds virtual machines (VM)s and a virtual switch on each server 10”, [0043]), for performing an operation of the apparatus when the software  is executed for performing said operation (see [0044, 0045]), and as such, the virtual switch considered here equivalent with the limitation “operating system” since in light of specification, par. [0023] of the instant application, an operating system “operating system 255” is a virtual engine created by software “new software” for performing at least an operation  “resets the whole external processing system 210” when the software is executed for performing said operation),
Regarding part (ii), the examiner also disagrees.  Karino teaches that the “header information of received packets” is included in packets (“packets”, [0076]) which is provided by the apparatus (100) from the controller (110, 130) of the apparatus via a port (being input/output port of (100) coupled an external processing system (40) (see figure 5) based on, or namely in response to, the external processing system being connected to the apparatus via the port, (see figure 5 of Karino showing that the external processing system (40) is connected/coupled to the apparatus (100) only via the input/output port of the apparatus for communication between the apparatus and the external processing system, “the processor 40 includes a hypervisor 50, a virtual switch 200 and at least one virtual machine (virtual server) 300”, [0045]),  “The reception queue 101 and transmission queue 102 of the virtual NIC associated with the virtual switch 200 are referred to as reception queue 101-S and transmission queue 102-S, respectively, hereinafter. The reception queue 101-S stores therein reception packets received by the network adapter 100 from the external data link. The reception packets stored in the reception queue 101-S are forwarded to the virtual switch 200”, [0049],  “The reception filter 110 receives reception packets from the data link. The reception filter 110 selects which reception queue 101 or 101-S. The reception filter table FILT1 is stored in the storage device 130”, [0051] , and “The virtual switch 200 receives packets from the network adapter 100.  The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets”, [0076]), 
Regarding part (iii), the examiner also disagrees.  Karino teaches that the “header information of received packets” of Karino  represents operations of the virtual switch (200) and the a hypervisor (50) in such a way that the virtual switch (200) identifies the flow of the packets (“packets”, [0076]) received from the router (100) on the basis of the “header information of received packets” included in the received packets, selects an action (“action”, [0076]) to be performed on each packet and output the packet to be transmitted to virtual machines (“virtual machines 300”, [0076]), (see “The virtual switch 200 receives packets from the network adapter 100 or the virtual machines 300. The flow identification function 210 identifies the flows of the respective packets on the basis of the header information of the received packets. The flow identification function 210 also selects the action to be performed on each packet, by referring to a flow table TBL which indicates the association of the flow identification information (Key) with the action (Action). The packet switching function 220 processes each packet in accordance with the selected action. Specifically, each action of the flow table TBL describes the output port (transmission destination) of the relevant packets. The packet switch function 220 outputs the packets from the output port specified by the action. The outputted packets are transmitted to the network adapter 100 or the virtual machines 300”, [0076]), and the hypervisor (50) correspondingly provides communication paths (“communication paths”, [0045]) to transmit the outputted packets from the virtual switch (200) to the virtual machines, (see “The hypervisor 50 manages the operation of each virtual machine 300 and provides communication paths among the virtual machines 300”, [0045]).
Regarding part (iv), the examiner also disagrees.  As explained in parts (i-iii) Karino teaches that the controller (110, 130) is configured to provide, to the external processing system via the port, packets (“packets”, [0076] comprising header(s) (“header information of received packets”, [0076]) as information representing an operating system (being the virtual switch (200) and  the hypervisor (50) in response to the external processing system being connected to the apparatus via the port.
-With respect to claim 20, the applicant’s arguments are not persuasive, based on similar reasons set forth above to claim 1.
-With respect to claim 22, the applicant’s arguments are not persuasive, based on similar reasons set forth above to claim 1.
-With respect to claims 11-16 and 19, the applicant’s arguments are not persuasive, based on similar reasons set forth above to claim 10.
-With respect to claim 21, the applicant’s arguments are not persuasive, based on similar reasons set forth above to claim 10.
-With respect to claim 23, the applicant’s arguments are not persuasive, based on similar reasons set forth above to claim 10.
-With respect to claim 2, the applicant’s arguments are not persuasive, based on similar reasons set forth above to claim 1.
Conclusion








THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463